CONSENT ORDER
THIS MATTER, having been opened to the Court by DAVID E. JOHNSON, JR., Director, Office of Attorney Ethics, and with the consent of the respondent, Winston W. Fraser, of Newark, and Peter E. Torres, Esq. and it appearing that the Office of Attorney Ethics and Respondent having agreed that respondent is presently unable to engage in the practice of law and should be transferred to disability inactive status in accordance with R. 1:20-12(e).
IT IS ORDERED that:
1. Pursuant to R. l:20-12(e) Winston W. Fraser of Newark, admitted to practice in this state in 1975, is hereby transferred to disability inactive status, effective immediately, and until further Order of the Court.
2. Winston W. Fraser is hereby restrained and enjoined from practicing law during the period that he remains on disability inactive status.
3. Winston W. Fraser shall comply with R. 1:20-20 governing suspended, disbarred and incapacitated attorneys.